                                                                     f\LED
 1
 2
 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9

10   United States Of America,                    Case No. 17-cr-01465-LAB
11
                         Plaintiff,               FINDINGS OF FACT AND ORDER
12                                                RE WAIVER OF DETENTION
                         V.                       PENDING TRIAL
13
14   Alan Enrique Landazuri Becerra,
15
                         Defendant
16
17
18         In accordance with the Bail Reform Act of 1984, 18 U.S.C. §3142(f), a
19   detention hearing was scheduled for July 30, 2019, to determine whether Cristhian
20   Arodi Ponce-Leyva (the "Defendant") shall be held in custody without bail pending
21   trial and, if convicted, sentencing in the above-captioned matter.
22         At the hearing on July 30, 2019, the Defendant knowingly and voluntarily
23   waived all rights, on the record and through counsel, to the setting of bail and the
24   detention hearing. Based on that waiver, the Court orders that Defendant be detained
25   pending trial because he is a serious flight risk and, if convicted, sentencing in these
26   matters, without prejudice or waiver of the Defendant's right to later apply for bail
27   and conditions of release, and without prejudice or waiver of the right of the United
28   States to seek detention in the event of an application by Defendant for such relief.
                                                 -1-
 1                                             ORDER
 2         IT IS HEREBY ORDERED that Defendant be detained pending trial and, if
 3   convicted, sentencing in these matters.
 4         IT IS FURTHER ORDERED that Defendant be committed to the custody of
 5   the Attorney General or their designated representative for confinement in a
 6   corrections facility separate, to the extent practicable, from persons awaiting or
 7   service sentence or being held pending appeal. The Defendant shall be afforded
 8   reasonable opportunity for private consultation with counsel.
 9         While in custody, upon order of a court of the United States or upon the request
10   of an attorney for the United States, the person in charge of the correctional facility
11   shall deliver the Defendant to the United States Marshal for the purpose of an
12   appearance in connection with a court proceeding or any other appearance stipulated
13   by defense and government counsel.
14         This order is made without prejudice to modification by this Court and without
15   prejudice to the Defendant's exercise of the right to bail and a detention hearing at a
16   future date.
17
18         IT IS SO ORDERED.
                                                       c::::
19

20
21
           DATED:      d/4r                    HONORABLE ~   LIA   i_ GA
                                               UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
                                                 -2-
